Case: 14-11943   Date Filed: 06/02/2015    Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11943
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:13-cr-80034-KAM-29



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

ERIC LANARD WILLIAMS,
a.k.a. Baby Boy,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (June 2, 2015)

Before WILLIAM PRYOR, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-11943    Date Filed: 06/02/2015   Page: 2 of 7


      Eric Williams appeals his 120-month sentence after pleading guilty to

conspiring to possess 280 grams or more of crack cocaine with the intent to

distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), and 846, and

possessing 28 grams or more of crack cocaine with the intent to distribute, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2. After careful

review, we affirm.

                                         I

      On January 24, 2014, Mr. Williams pled guilty to the two drug charges listed

above pursuant to an oral plea agreement.         A probation officer prepared a

presentence investigation report (“PSI”) which held Mr. Williams personally

responsible for distributing 168 grams of crack cocaine, resulting in a base offense

level of 28. See PSI at ¶¶ 294, 301; U.S.S.G. § 2D1.1(a)(5), cmt. n.8(D). Mr.

Williams received a three-level downward adjustment for timely acceptance of

responsibility. Based on a total offense level of 25 and a criminal history category

of III, the probation officer calculated Mr. Williams’ advisory guidelines range to

be 70 to 87 months in prison. But because Mr. Williams had pled guilty to a

conspiracy involving 280 or more grams of crack cocaine—a charge which carried

a statutory minimum sentence of 10 years in prison—the PSI set the guidelines

range at 120 months. See PSI at ¶¶ 355-56; U.S.S.G. § 8G1.2(c); 21 U.S.C. §

841(b)(1)(A)(iii).


                                         2
              Case: 14-11943    Date Filed: 06/02/2015   Page: 3 of 7


      Mr. Williams filed written objections to the PSI, and made oral objections at

his sentencing hearing. In relevant part, he argued that the imposition of a 10-year

mandatory-minimum sentence would violate his Fifth Amendment right to equal

protection and his Eighth Amendment right to be free from cruel and unusual

punishment.    Mr. Williams conceded that circuit precedent foreclosed his

arguments, but raised them to preserve the issue in the event of a future change in

the law.

      Mr. Williams also objected to the probation officer’s calculation of the drug

quantity attributed to him.    He explained that the government misinterpreted

certain code words that he used during drug negotiations which were captured on

audio recordings and in text messages. Specifically, he claimed that when he used

the terms “two of the usual,” “one,” or “a whole one,” he was referring to a

quarter-ounce or seven grams of crack cocaine, as opposed to an entire ounce.

Thus, according to Mr. Williams, he was personally responsible for only

28 to 112 grams of crack cocaine—and not 168 grams—warranting a base offense

level of only 26. At no time, however, did Mr. Williams claim that he was not

statutorily subject to a 10-year minimum sentence.

      The district court overruled Mr. Williams’ objections and adopted the

probation officer’s drug quantity calculation, crediting the government’s

interpretation of the recorded conversations. The court sentenced Mr. Williams to


                                         3
              Case: 14-11943     Date Filed: 06/02/2015   Page: 4 of 7


120 months’ imprisonment for the drug conspiracy charge and 70 months for the

distribution offense, with those terms to run concurrently. Mr. Williams now

appeals.

                                         II

      We review a “district court’s drug-quantity determination for clear error”

and its “interpretation and application of the guidelines to the facts” de novo.

United States v. Zapata, 139 F.3d 1355, 1357 (11th Cir. 1998) (citations omitted).

“We review challenges to the constitutionality of a sentence de novo.” United

States v. Sanchez, 586 F.3d 918, 932 (11th Cir. 2009).

                                         III

      On appeal, Mr. Williams largely raises the same issues that he asserted at

sentencing—that the imposition of the 10-year mandatory-minimum sentence

violated his constitutional rights and that the district court incorrectly calculated

the drug quantity. With regards to the latter claim, Mr. Williams argues that the

district court improperly placed the burden on him to prove the appropriate drug

quantity and relied on transcripts that were not in evidence to resolve certain

ambiguities in calculating the drug quantity. We reject these claims.

      First, Mr. Williams correctly acknowledges that binding precedent

forecloses his constitutional arguments. See United States v. Holmes, 838 F.2d
1175, 1177-78 (11th Cir. 1988) (holding that the imposition of statutory


                                         4
              Case: 14-11943    Date Filed: 06/02/2015   Page: 5 of 7


mandatory-minimum sentences for those who violate certain federal drug laws

does not violate the Fifth Amendment’s Equal Protection Clause or the Eighth

Amendment).

      Second, to the extent Mr. Williams is challenging 10-year sentence on drug

quantity grounds, the district court did not commit clear error in finding that the

conspiracy involved 280 grams or more of crack cocaine, and that Mr. Williams

was responsible for that amount under Count One. For starters, at his change of

plea colloquy, Mr. Williams (1) admitted under oath that he knew that the

conspiracy with George Bivins and others involved 280 grams or more of crack

cocaine, and (2) acknowledged that he faced a ten-year mandatory-minimum

sentence on that charge. See D.E. 1130 at 15, 27-33. Mr. Williams’ sworn

admission, by itself, was sufficient to establish a drug quantity of 280 grams or

more of crack cocaine.     We have held that a “conspirator is responsible for

conspiracy activities in which he is involved, and for drugs involved in those

activities, and for subsequent acts and conduct of co-conspirators, and drugs

involved in those acts or conduct, that are in furtherance of the conspiracy and are

reasonably foreseeable to him.” United States v. Chitty, 15 F.3d 159, 162 (11th

Cir. 1994).

      Third, to the extent Mr. Williams is challenging the amount of crack cocaine

he was personally responsible for on the distribution count, any error was harmless


                                         5
               Case: 14-11943     Date Filed: 06/02/2015    Page: 6 of 7


because he was subject to a 10-year statutory minimum sentence. In any event, the

district court was permitted to interpret the code words in the recorded

conversations differently than Mr. Williams. See D.E. 1072 at 12-13. See also

United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (“Credibility

determinations are typically the province of the fact finder because the fact finder

personally observes the testimony and is thus in a better position than a reviewing

court to assess the credibility of witnesses.”).

      Mr. Williams’ remaining arguments—that the district court improperly

relied on transcripts that were not in evidence and shifted the burden of proving the

drug quantity onto him—are also without merit. Because Mr. Williams raises

these issues for the first time on appeal, we review them only for plain error. To

establish plain error, Mr. Williams must demonstrate that the district court

committed (1) an error; (2) that was plain; and (3) that affected his substantial

rights. See United States v. Shelton, 400 F.3d 1325, 1328-29 (11th Cir 2005). “If

all three conditions are met, [we] may then exercise [our] discretion to notice a

forfeited error, but only if (4) the error seriously affects the fairness, integrity, or

public reputation of judicial proceedings.’” Id.

      Here, Mr. Williams has failed to satisfy the third prong of the plain error

test, which requires him to show that the error “affected the outcome of the district

court proceedings.” United States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir.


                                           6
              Case: 14-11943    Date Filed: 06/02/2015   Page: 7 of 7


2005). Given that Mr. Williams admitted that he “was aware that the conspiracy

itself involved over 280 grams of crack cocaine,” D.E. 1072 at 32-33, we cannot

say that his sentence would have been different if the district court had not

committed the alleged errors. Indeed, as we have explained, his admission alone

was sufficient to impose the 10-year mandatory minimum sentence. See U.S.S.G.

§ 5G1.2 cmt. 3(B) (“[W]here a statutorily required minimum sentence on any

count is greater than the maximum of the applicable guideline range, the statutorily

required minimum sentence on that count shall be the guideline sentence on all

counts.”).

                                             IV

      We affirm Mr. Williams’ sentence.

      AFFIRMED.




                                         7